        Case 2:18-cv-03744-MAK Document 36 Filed 08/06/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ELIZABETH RICH                               CIVIL ACTION

                     v.                      NO. 18-3744

COMMISSIONER OF THE SOCIAL
SECURITY ADMINISTRATION

                                       ORDER
      AND NOW, this 6th day of August 2020, upon considering the Plaintiffs Motion for

attorney's fees (ECF Doc. No. 33), the Commissioner's Response (ECF Doc. No. 34), and for

reasons in the accompanying Memorandum, it is ORDERED the Plaintiffs Motion (ECF Doc.

No. 33) is DENIED.
